{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Pfeifer, J., dissents and would reverse the judgment of the court of appeals and remand the cause to the Industrial Commission.
Butkovich, Crosthwaite & Gast Co., L.P.A., Joseph A. Butkovich, and Robert E. Hof, for appellant.
Marc Dann, Attorney General, and Eric J. Tarbox, Assistant Attorney General, for appellee Industrial Commission of Ohio.